Stephens, J.
1. In a suit at law in a city court, instituted against the maker by a transferee of a promissory note alleged to have been given as part of the purchase-price for certain land, payment of which was secured by the land, in which the plaintiff seeks to obtain a judgment upon the note and to have the judgment declare a special lien upon the land, a third person who bought the land from the maker of the note and assumed as part payment of the purchase-money the indebtedness alleged as being represented by the note, has such an interest in the litigation as would authorize him to intervene in the suit and defend upon the ground that the note was not in fact given for the purchase-money of the land and therefore was not secured by the land, and that the judgment rendered thereon against the defendant should not constitute a lien upon the land. The trial court erred in not allowing the intervention. See, in this connection, Potts v. Wilson, 158 Ga. 316 (123 S. E. 294); Cooper v. Bacon, 143 Ca. 64 (84 S. E. 123); Towner v. American National Bank of Macon, 145 Ga. 512 (89 S. E. 515); Loftis v. Alexander, 139 Ga. 346, 349 (77 S. E. 169, Ann. Cas. 1914B, 718); Delaney v. Sheehan, 138 Ga. 510 (75 S. E. 632); Armour Car Lines v. Summerour, 5 Ga. App. 619 (63 S. E. 667).

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.